

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.8
Additional Time Based SARs
Other Executives

CHARMING SHOPPES, INC.
2004 STOCK AWARD AND INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AGREEMENT
 
Agreement dated as of April 1, 2008 (the “Grant Date”) between CHARMING SHOPPES,
INC. (the “Company”) and _________________ (the “Employee”).
 
1. Grant of SAR; Consideration; Employee Acknowledgments.
 
The Company hereby confirms the grant, under the Company’s 2004 Stock Award and
Incentive Plan (the “Plan”), to the Employee on the Grant Date of a stock
appreciation right (the “SAR”) with respect to ____ shares of the Company’s
common stock, par value $.10 per share (the “Shares”).  The SAR represents the
right to receive, at exercise, a number of Shares with a then Fair Market Value
equal to the appreciation in value of the Shares over the base amount.  The base
amount is $_________ per share, which is the fair market value of a Share on the
Grant Date (the “Base Amount”).
 
The Employee shall be required to pay no consideration for the grant of the SAR
except for his or her agreement to provide services to the Company prior to
exercise and his or her agreement to abide by the terms set forth in the Plan,
this Stock Appreciation Rights Agreement (the “Agreement”), and any Rules and
Regulations under the Plan.  The Employee acknowledges and agrees that (i) the
SAR is nontransferable, except as provided in Section 9 hereof and in the Plan,
(ii) the SAR is subject to forfeiture in the event of Employee’s termination of
employment in certain circumstances, as specified in Section 7 hereof, and (iii)
sales of Shares will be subject to the Company’s policies regulating trading by
employees, including any applicable “blackout” or other designated periods in
which sales of Shares are not permitted.
 
2. Incorporation of Plan by Reference.
 
The SAR has been granted to the Employee under the Plan.  All of the terms,
conditions and other provisions of the Plan are hereby incorporated by reference
into this Agreement.  Capitalized terms used in this Agreement but not defined
herein shall have the same meanings as in the Plan.  If there is any conflict
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan shall govern.  Employee hereby accepts the grant of the
SAR, acknowledges receipt of the Plan, and agrees to be bound by all the terms
and provisions hereof and thereof (as presently in effect or hereafter amended),
and by all decisions and determinations of the Board or Committee under the
Plan.
 
3. Date When Exercisable.
 
(a) This SAR may be exercised only if and to the extent that it has become
exercisable as specified in this Agreement.  Subject to Sections 6 and 7 below,
and all other terms and conditions of this Agreement, this SAR shall become
exercisable as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Vesting Date
Exercisable SAR
   
April 1, 2009
1/2
April 1, 2010
1/2



(b) The number of Shares with respect to which the SAR may be exercised shall be
cumulative but shall not exceed 100% of the Shares subject to the SAR.  If the
foregoing schedule would produce fractional Shares, the number of Shares for
which the SAR becomes exercisable shall be rounded  to the nearest whole
Share.  The SAR shall expire at 5:00 p.m. on the day before the seventh
anniversary of the Grant Date, unless the SAR terminates on an earlier date as
provided herein.
 
4. Method of Exercise.
 
(a) The SAR may be exercised, to the extent the SAR is then vested and
exercisable, by delivery to and receipt by the Secretary of the Company at 3750
State Road, Bensalem, Pennsylvania 19020, of a written notice, signed by the
Employee, specifying the portion of the vested SAR that the Employee wishes to
exercise.  Simultaneous with or as soon as practicable after the receipt of such
notice, the Company shall deliver to the Employee a number of whole Shares that
will be determined by dividing the Stock Appreciation by the Fair Market Value
of a Share on the date of exercise, less applicable tax withholding.  “Stock
Appreciation” shall mean the amount that results from multiplying (i) the number
of Shares as to which the SAR is exercised by (ii) the amount by which the Fair
Market Value of a Share on the date of exercise exceeds the Base Amount.  Only
whole Shares will be delivered pursuant to the exercise of the SAR.
 
(b) Upon exercise of the SAR, the Company will deliver a stock certificate for
the Shares to be delivered, with any requisite legend affixed.  Such exercise
may include instructions to the Company to deliver Shares due upon exercise of
the SAR to any registered broker or dealer designated by the Committee in lieu
of delivery to the Employee.  Such instructions must designate the account into
which the Shares are to be deposited.  The method of exercise and related
matters governed by this Section 4 shall be subject to Rules and Regulations
adopted by the Committee and in effect at the time the Employee’s notice of
exercise is received by the Company; such Rules and Regulations may vary from or
limit the procedures specified in this Section 4, and may specify other methods
of exercise.  Upon exercise of any portion of the SAR, the exercised portion of
the SAR shall terminate and cease to be outstanding.
 
(c) If, on the date on which the vested SAR will terminate according to its
terms, the Executive has not given the Company written notice of exercise, and
if the Stock Appreciation amount is a positive number, then the outstanding
vested portion of the SAR shall be automatically exercised and taxes shall be
withheld as described in Section 5 below.
 
5. Tax Withholding.
 
The Company will withhold from the Shares to be delivered upon the exercise of
the SAR a sufficient number of such Shares to satisfy the minimum federal, state
and local tax
 

 
 

--------------------------------------------------------------------------------

 

withholding obligations relating to the SAR exercise.  The Shares withheld will
be valued at the Fair Market Value, determined in such manner as may be
specified under the Plan.
 
6. Change of Control Provisions.
 
(a) Acceleration of Exercisability.  In the event of a Change of Control at a
time when the Employee is employed by the Company or any of its subsidiaries,
this SAR shall become immediately and fully exercisable immediately prior to the
occurrence of such Change of Control.
 
(b) Exercise after a Change in Control; Adjustments.  In the event of the
Employee’s Termination after a Change in Control, the vested SAR, to the extent
then outstanding, shall be exercisable for the applicable time period described
in Section 7(a)(ii), (iii), (iv), (v) or (vi) (determined without regard to any
requirement that the Termination occur one year after the Grant Date).   In the
event of a Change in Control, the Committee may make such adjustments and take
such other actions with respect to outstanding SARs as the Committee deems
appropriate pursuant to Section 10(c) of the Plan.
 
(c) Definitions of Certain Terms.  For purposes of this Agreement, the following
definitions shall apply:
 
(i) “Beneficial Owner,” “Beneficially Owns,” and “Beneficial Ownership” shall
have the meanings ascribed to such terms for purposes of Section 13(d) of the
Exchange Act and the rules thereunder, except that, for purposes of this Section
6, “Beneficial Ownership” (and the related terms) shall include Voting
Securities that a Person has the right to acquire pursuant to any agreement, or
upon exercise of conversion rights, warrants, options or otherwise, regardless
of whether any such right is exercisable within 60 days of the date as of which
Beneficial Ownership is to be determined.
 
(ii) “Change of Control” means and shall be deemed to have occurred if
 
(1) any Person, other than the Company or a Related Party, acquires directly or
indirectly the Beneficial Ownership of any Voting Security of the Company and
immediately after such acquisition such Person has, directly or indirectly, the
Beneficial Ownership of Voting Securities representing 20 percent or more of the
total voting power of all the then-outstanding Voting Securities; or
 
(2) those individuals who as of Grant Date constitute the Board or who
thereafter are elected to the Board and whose election, or nomination for
election, to the Board was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors as of Grant Date or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the members of the Board; or
 
(3) there is consummated a merger, consolidation, recapitalization or
reorganization of the Company, a reverse stock split of outstanding Voting
Securities, or an acquisition of securities or assets by the Company (a
“Transaction”), other than a Transaction which would result in the holders of
Voting Securities having at least 80 percent of the total
 

 
 

--------------------------------------------------------------------------------

 

voting power represented by the Voting Securities outstanding immediately prior
thereto continuing to hold Voting Securities or voting securities of the
surviving entity having at least 60 percent of the total voting power
represented by the Voting Securities or the voting securities of such surviving
entity outstanding immediately after such Transaction and in or as a result of
which the voting rights of each Voting Security relative to the voting rights of
all other Voting Securities are not altered; or
 
(4) there is implemented or consummated a plan of complete liquidation of the
Company or sale or disposition by the Company of all or substantially all of the
Company’s assets other than any such transaction which would result in Related
Parties owning or acquiring more than 50 percent of the assets owned by the
Company immediately prior to the transaction.
 
(iii) “Person” shall have the meaning ascribed for purposes of Section 13(d) of
the Exchange Act and the rules thereunder.
 
(iv) “Related Party” means (A) a majority-owned subsidiary of the Company; or
(B) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any majority-owned subsidiary of the Company; or (C) a
corporation owned directly or indirectly by the shareholders of the Company in
substantially the same proportion as their ownership of Voting Securities; or
(D) if, prior to any acquisition of a Voting Security which would result in any
Person Beneficially Owning more than ten percent of any outstanding class of
Voting Security and which would be required to be reported on a Schedule 13D or
an amendment thereto, the Board approved the initial transaction giving rise to
an increase in Beneficial Ownership in excess of ten percent and any subsequent
transaction giving rise to any further increase in Beneficial Ownership;
provided, however, that such Person has not, prior to obtaining Board approval
of any such transaction, publicly announced an intention to take actions which,
if consummated or successful (at a time such Person has not been deemed a
“Related Party”), would constitute a Change of Control.
 
(v) “Voting Securities” means any securities of the Company which carry the
right to vote generally in the election of directors.
 
7. Termination of Employment.
 
(a) This SAR shall terminate and no longer be exercisable at the earlier of (i)
the scheduled expiration time of the SAR, as set forth in Section 3(b) above, or
(ii) the earliest time specified below at or following a termination of
employment of the Employee.  In the event of termination of employment before a
Change in Control, the SAR shall be exercisable as follows:
 
(i) The SAR shall terminate at the time of voluntary or involuntary termination
of the Employee’s employment with the Company and its subsidiaries for any
reason at any time prior to the expiration of one year after the Grant Date of
this SAR, other than by reason of the Employee’s death, permanent disability or
Retirement.
 

 
 

--------------------------------------------------------------------------------

 

(ii) The SAR shall continue in effect until the expiration of three months after
the voluntary or, if for Cause, the involuntary termination of the Employee’s
employment with the Company and its subsidiaries, in either case at any time
after the expiration of one year after the Grant Date of this SAR,  during which
three-month period this SAR shall be exercisable only to the extent that it was
exercisable at the date of the Employee’s termination of employment.
 
(iii) The SAR shall continue in effect until the expiration of one year after
the involuntary termination of the Employee’s employment, other than for reasons
of Cause, permanent disability or Retirement, with the Company and its
subsidiaries at any time after the expiration of one year after the Grant Date
of this SAR,  during which one-year period this SAR shall be exercisable to
purchase the number of Shares as to which the SAR was exercisable at the date of
the Employee’s termination of employment, plus the number of additional Shares
(if any) as to which the SAR would have become exercisable on the next
anniversary of the Grant Date pursuant to Section 3(a) in the absence of a
termination (but disregarding any other event occurring prior to that date).
 
(iv) The SAR shall continue in effect until the expiration date of the SAR as
set forth in Section 3(b), if the Employee’s termination results from the
Employee’s retirement at age 62 or thereafter (“Retirement”), provided that (i)
during the period between Retirement and the expiration date of the SAR (the
“Exercisability Period”), the SAR shall continue to be exercisable by the
Employee at such times and to the same extent that it would have been
exercisable had the Employee continued his employment throughout the
Exercisability Period,  and (ii) the SAR (whether or not then exercisable) will
immediately terminate if, during the Exercisability Period, Employee (A)
directly or indirectly owns any equity or proprietary interest in any Competitor
(as defined below) of the Company (except for ownership of shares in a publicly
traded company not exceeding five percent of any class of outstanding
securities), or is an employee, agent, director, advisor, or consultant to or
for, any Competitor of the Company in the United States, whether on his or her
own behalf or on behalf of any person, and is involved in the procuring, sale,
marketing, promotion, or distribution of any product or product lines
competitive with any product or product lines of the Company at the time of
Employee’s Retirement, or if Employee assists in, manages, or supervises any of
the foregoing activities, or (B) undertakes any action to induce or cause any
supplier to discontinue any part of its business with the Company, or (C)
attempts to induce any merchant, buyer, or manager or higher level employee of
the Company to terminate his or her employment with the Company, or (D)
discloses confidential or proprietary information of the Company to any person,
firm, corporation, association, or other entity for any reason or purpose
whatsoever, or makes use of any such information for his or her own purposes, so
long as such information has not otherwise been disclosed to the public or is
not otherwise in the public domain except as required by law or pursuant to
administrative or legal process.  As a condition to the continuation of the SAR
in the Exercisability Period, Employee shall be required to enter into an
agreement not to engage in the activities described above and containing other
customary terms and conditions.
 
(v) The SAR shall continue in effect until the expiration of one year after the
Employee’s death if the Employee dies while employed by the Company or any of
its subsidiaries, during which one-year period this SAR shall be exercisable in
full.
 

 
 

--------------------------------------------------------------------------------

 

(vi) The SAR shall continue in effect until the expiration of one year after the
termination of the Employee’s employment with the Company and its subsidiaries
by reason of the Employee’s permanent disability, during which one-year period
this SAR shall be exercisable in full.
 
(b) Any portion of the SAR that is not exercisable at the date of termination of
employment and that will not become exercisable thereafter pursuant to Section
7(a) shall terminate as of the Employee’s termination date.  Notwithstanding
anything in this Section 7 to the contrary, in no event may the SAR be exercised
after the expiration date of the SAR as set forth in Section 3(b).
 
(c) For purposes hereof, “Cause” shall mean:  (i) the Employee’s willful and
continued failure to substantially perform his or her duties with the Company
(other than any such failure resulting from disability or occurring after
issuance by the Employee of a notice of termination), after a written demand for
substantial performance is delivered to the Employee that specifically
identifies the manner in which the Company believes that the Employee has
willfully failed to substantially perform his or her duties, and after the
Employee has failed to resume substantial performance of his or her duties on a
continuous basis within 30 calendar days of receiving such demand; (ii) the
Employee’s willfully engaging in conduct (other than conduct covered under (i)
above) which is demonstrably and materially injurious to the Company, monetarily
or otherwise; or (iii) the Employee’s having been convicted of a felony.  For
purposes of this subparagraph, no act, or failure to act, on the Employee’s part
shall be deemed “willful” unless done, or omitted to be done, by the Employee
not in good faith and without reasonable belief that the action or omission was
in the best interests of the Company.
 
(d) For purposes hereof, the existence of a “permanent disability” shall be
determined by, or in accordance with criteria and standards adopted by, the
Committee.
 
(e) For purposes hereof, “Competitor” means any individual or organization that
procures, sources, markets, promotes, sells or distributes any products or
product lines that are, or are actually planned or under consideration to be,
procured, sourced, marketed, promoted, sold or distributed by the Company during
Employee’s employment by the Company.
 
(f) Except as provided in Section 8, an Employee shall not be deemed to have
terminated his employment for purposes of this Section 7 if his or her
employment terminates with the Company but thereafter continues with one of the
Company’s subsidiaries or terminates with a subsidiary but thereafter continues
with the Company or another subsidiary.
 
8. Change in Job Status.
 
Should the Employee’s job classification change, and as a result of such change
the Committee determines, in its sole discretion and prior to any Change of
Control, that the Employee is no longer employed in a position which would
enable the Employee to contribute to the success of the Company on at least as
great a level as that to which the Employee was enabled by his prior job
classification, then the Committee may deem the Employee’s
 

 
 

--------------------------------------------------------------------------------

 

employment with the Company or its subsidiaries to have been terminated
involuntarily (but not for cause) in respect of all or a portion of this SAR.
 
9. Limits on Transfer of SARs; Beneficiaries.
 
No right or interest of a participant in this SAR shall be pledged, encumbered
or hypothecated to or in favor of any third party or shall be subject to any
lien, obligation or liability of the Employee to any third party.  This SAR
shall not be transferable to any third party by the Employee otherwise than by
will or the laws of descent and distribution, and this SAR shall be exercisable,
during the lifetime of the Employee, only by the Employee; provided, however,
that the Employee will be entitled to designate a beneficiary or beneficiaries
to exercise his or her rights under this SAR upon the death of the Employee, in
the manner and to the extent permitted by the Committee under Rules and
Regulations adopted by the Committee under the Plan, and the Committee may
permit transfers otherwise to the extent permitted under the Plan.
 
10. Investment Representation.
 
Unless, at the time of any exercise of this SAR, the issuance and delivery of
Shares hereunder to the Employee is registered under a then-effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), and complies with all applicable registration requirements
under state securities laws, the Employee shall provide to the Company, as a
condition to the valid exercise of this SAR and the delivery of any certificates
representing Shares, appropriate evidence, satisfactory in form and substance to
the Company, that he or she is acquiring the Shares for investment and not with
a view to the distribution of the Shares or any interest in the Shares, and a
representation to the effect that the Employee shall make no sale or other
disposition of the Shares unless (i) the Company shall have received an opinion
of counsel satisfactory to it in form and substance that such sale or other
disposition may be made without registration under the then-applicable
provisions of the Securities Act, the related rules and regulations of the
Securities and Exchange Commission, and applicable state securities laws and
regulations, or (ii) the sale or other disposition of the Shares shall be
registered under a currently effective registration statement under the
Securities Act and complies with all applicable registration requirements under
state securities laws.  The certificates representing the Shares may bear an
appropriate legend giving notice of the foregoing restriction on transfer of the
Shares, and any other restrictive legend deemed necessary or appropriate by the
Committee.
 
11. Miscellaneous.
 
This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties.  This Agreement constitutes the entire agreement
between the parties with respect to the SAR, and supersedes any prior agreements
or documents with respect to the SAR.  No amendment, alteration, suspension,
discontinuation or termination of this Agreement which may
 

 
 

--------------------------------------------------------------------------------

 

impose any additional obligation upon the Company or impair the rights of the
Employee with respect to the SAR shall be valid unless in each instance such
amendment, alteration, suspension, discontinuation or termination is expressed
in a written instrument duly executed in the name and on behalf of the Company
and by the Employee.
 
CHARMING SHOPPES, INC.
 
 
 
BY:_____________________________
(Authorized Officer)
 
 
EMPLOYEE:
 
 
 
_________________________________



 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
